 466310 NLRB No. 61DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1309 NLRB 697.2The judge granted the bargaining order in par. 2(c) of his rec-ommended Order, and the Board adopted it.3The second sentence of fn. 1 of the Decision and Order is modi-fied to read as follows: ``The Respondent filed exceptions and a sup-
porting brief, and the General Counsel filed exceptions and a brief
in support of the judge's decision.''Direct Transit, Inc. and Teamsters Local Union No.166 a/w International Brotherhood of Team-
sters, AFL±CIO. Case 31±CA±19095February 17, 1993SUPPLEMENTAL DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHOn November 30, 1992, the National Labor Rela-tions Board issued its Decision and Order in this pro-
ceeding adopting the judge's finding that the Respond-
ent violated Section 8(a)(3) and (1) of the Act by, inter
alia, closing its Daggett, California facility and laying
off indefinitely all of its bargaining unit employees be-
cause of their actions in pursuing union representa-
tion.1The Board further adopted the judge's rec-ommendation that a bargaining order was warranted to
remedy the Respondent's unfair labor practices.On December 4, 1992, counsel for the GeneralCounsel moved that the Board reconsider and modify
its Decision and Order. On December 11, 1992, the
Respondent filed an opposition to counsel for the the
General Counsel's motion.In her motion, counsel for the General Counselavers, with supporting documentation, that she simulta-
neously filed with the Board both a brief in support of
the judge's decision and exceptions ``challeng[ing] the
Administrative Law Judge's failure to issue a bar-
gaining order based on Section 8(a)(5) as well as Sec-
tion 8(a)(3) and (1) of the Act.'' However, counsel for
the General Counsel notes that in footnote 1 of its De-
cision and Order, the Board acknowledged only the fil-
ing of her supporting brief and did not consider or rule
on her exceptions in which she excepted to the judge's
failure ``to recommend that Respondent be ordered to
cease and desist from refusing to recognize and on re-
quest, bargain with the Charging Party Union ....''
Accordingly, counsel for the General Counsel submits
that in light of her timely filed exceptions, extraor-dinary circumstances exist as required by Section
102.48(d)(1) of the Board's Rules and Regulations to
support her motion for a bargaining order and notice
based upon violations of Section 8(a)(5), (3), and (1).The Respondent argues in opposition that paragraph2(c) of the Board's Order already provides for a bar-
gaining order,2and ``[t]here is no difference in anymaterial respect between what the General Counsel is
asking the Board to do and what the Board has already
done.'' Accordingly, the Respondent contends that
counsel for the General Counsel has failed to allege
``extraordinary circumstances'' or specify ``material
error'' in the underlying proceeding as required bySection 102.48 and that her motion must, therefore, bedenied.We find merit in counsel for the General Counsel'smotion. With respect to the alleged error in the
Board's failure to acknowledge in footnote 1 of its de-cision that counsel for the General Counsel filed ex-
ceptions, the Board's records show that she filed ex-
ceptions with the Board's Executive Secretary on the
same day that her brief in support of the judge's deci-
sion was filed. However, the exceptions were inadvert-
ently not forwarded to the Board for consideration. Ac-
cordingly, we correct footnote 1 of our decision to re-
flect counsel for the General Counsel's timely filing of
exceptions to the judge's decision.3We further find merit in counsel for the GeneralCounsel's motion with respect to the alleged failure by
the judge to base his bargaining order on a violation
of Section 8(a)(5), as well as Section 8(a)(3) and (1).
Counsel for the General Counsel alleged a violation of
Section 8(a)(5) in the amended complaint and, al-
though the judge did not specifically find that the Re-
spondent violated that section of the Act, he found the
elements of an 8(a)(5) violation based on the undis-
puted evidence that a majority of unit employees
signed valid authorization cards and that the Union
made a lawful demand for recognition upon the Re-
spondent prior to the closure of the Daggett facility.
Accordingly, we find that a bargaining order based on
Section 8(a)(5) and (1) is warranted, in addition to the
bargaining order granted by the judge and adopted by
the Board based on the judge's 8(a)(3) and (1) find-
ings. We further find, as requested in counsel for the
General Counsel's exceptions, that an order requiring
the Respondent to cease and desist from refusing to
bargain is warranted.Accordingly, for the reasons stated above, we grantcounsel for the General Counsel's motion for reconsid-
eration and, consistent therewith, we shall further mod-
ify the judge's recommended Order and our original
Order dated November 30, 1992, in the manner set
forth below.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified by our Order dated November 30, 1992, and
orders that the Respondent, Direct Transit, Inc.,
Daggett, California, its officers, agents, successors, and
assigns, shall take the action set forth in the Order as
modified.1. Insert the following as paragraph 1(e) and reletterthe paragraphs accordingly. 467DIRECT TRANSIT``(e) Refusing to recognize and bargain with theUnion as the exclusive collective-bargaining represent-
ative of its employees in the appropriate unit set forth
below.''2. Substitute the attached notice for that attached tothe Board's underlying Decision and Order.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
shut down a maintenance facility andterminate our employees because they seek union af-
filiation for purposes of collective-bargaining represen-
tation.WEWILLNOT
demote an employee from a leadmanposition because of his activity on behalf of union or-
ganization.WEWILLNOT
threaten employees with shop closurebecause of their interest in or activity on behalf of the
Union.WEWILLNOT
interrogate employees about their in-terest in or activity on behalf of the Union.WEWILLNOT
refuse to recognize and bargain withthe Union as the exclusive collective-bargaining rep-
resentative of our employees in the following appro-priate unit:All mechanics, mechanic leadman, mechanictrainees, and fuel and wash employees employed
by the Respondent at its facility located at 34760
Daggett/Yermo Road, Daggett, California; but ex-
cluding office clerical employees, guards, and su-
pervisors, as defined in the Act.WEWILLNOT
in any other manner interfere with,restrain, or coerce employees in the exercise of their
rights guaranteed by Section 7 of the Act.WEWILL
reestablish and resume operations at ourDaggett, California facility in a manner consistent with
the level and manner of operation that existed before
the facility was closed on October 6, 1991.WEWILL
offer reinstatement to all employees laidoff on that date who held a position in the bargaining
unit set forth above.WEWILL
make them whole for losses they incurredas a result of the discrimination against them, with in-
terest.WEWILL
recognize and, on request, bargain with theUnion as the exclusive collective-bargaining represent-
ative of our employees in the bargaining unit set forth
above concerning terms and conditions of employment
and, if an understanding is reached, WEWILL
embodythe understanding in a signed agreement.WEWILL
offer Ivan Elvik reinstatement to hisformer position of leadman and make him whole, with
interest, for any losses he incurred as a result of his
unlawful demotion.DIRECTTRANSIT, INC.